The only justiciable controversy presented by the pleadings, filed under the Uniform Declaratory Judgment Act, is the constitutionality of Act 385, passed at the regular session of the Legislature 1931 entitled: "An Act to amend an Act entitled 'An Act for the employment, discharge and compensation of Road Patrolmen in all Counties in the State of Alabama, having a population of not less than 92,500 nor more than 150,000 according to the last or any subsequent Federal Census and to define their duties,' approved September 24th, 1923, and to provide for the payment of compensation of such Patrolmen out of the County Treasury and the priority of claims for such compensation." Gen.Acts 1931, p. 454.
This is illustrated by the averments of paragraph five of the bill:
"Your complainants aver that said 1931 General Act No. 385 is in all things constitutional and a legal and valid subsisting act and expression of the Legislature of Alabama. The respondents, however, are ready and willing to comply with saidAct if the same is a valid one, but they feel and contend that said Act is unconstitutional and void, and that they cannot and will not now give any force or effect to, or comply with any of the terms of the same because: *Page 450 
"(a) Said 1931 General Act No. 385 is violative of and was passed contrary to Section 45 of the Alabama Constitution of 1901.
"(b) Said 1931 General Act No. 385 is violative of and was passed contrary to Section 106 of the Alabama Constitution of 1901.
"(c) Said 1931 General Act No. 385 is violative of and was passed contrary to Section 110 of the Alabama Constitution of 1901." (Italics supplied.)
The contention that the act violates § 45 of the Constitution is clearly without merit. Street v. Hooten et al., 131 Ala. 492,32 So. 580; Johnson et al. v. Robinson et al., 238 Ala. 568,192 So. 412; State ex rel. Camp v. Herzberg, 224 Ala. 636,141 So. 553.
The same is true as to the other constitutional questions noted above. State ex rel. Camp v. Herzberg, supra.
The decree of the circuit court is corrected, limiting its declaratory effect to the constitutional questions, and as corrected will be affirmed. It is so ordered.
Corrected and affirmed.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.